PER CURIAM.
This case was decided on the 13th day of February, 1929, at which time, Drauzin Ducre, plaintiff, had died, and the judgment and decree herein were therefore of no force and effect, for having been rendered in favor of a deceased person, which fact was subsequently called to the attention of this court.
*827Since then, Nick Ducre has been appointed and has qualified as executor of the succession of Drauzin Ducre, and he has voluntarily made himself parity to this appeal, and for the reasons stated of above date, the following decree is hereby reinstated and made the judgment of this court.
The judgment appealed from is therefore annulled, avoided and set aside. The exceptions are now overruled, and it is ordered that this case be remanded to the lower court in order that it may there be further proceeded with as the law provides; appellee to pay the cost of the exceptions in the lower court, and the cost of appeal.